Title: To George Washington from Bartholomew Dandridge, Jr., 4 July 1795
From: Dandridge, Bartholomew Jr.
To: Washington, George


          
            Dear & respected Sir,
            Philada July the 4. 1795.
          
          After offering you my most sincere acknowledgements & thanks for the many kindnesses which I have received from you,

and assuring you that they have imprinted a grateful remembrance on my mind, which can never be impaired while I live— without further preface I inform you that my health & contentment require of me to quit my present walk in life. and as I know that you yourself delight in open & candid dealing, I do not hesitate to tell you, that, necessary as my removal from this place has become, it is not in my power to accomplish it without your pecuniary assistance & a continuance of that goodness which you have hitherto extended towards me. I assure you, my dear Sir, this is no rash determination, nor has it been precipitately adopted. I have long struggled to turn aside the circumstances which have led to it but my efforts have not been attended with the wished for success. That my health has been continually on the decline since my residence in this City, my present appearance fully testifies: And I can only ascribe it to my mode of life or this situation not corresponding with my constitution. Be the causes, however, what they may, the fact is obvious—It is no less true that I am unhappy—nor do I believe it has entirely escaped your observation. The circumstances which have occasioned this are equally beyond my controul, as it would be useless here to name them. The above causes, my dr sir, have frequently prevented me from performing the duties attached to my situation, with satisfaction to myself—or in a manner I could wish—tho’ I can truly say my constant endeavours have tended to the fulfillment of them to the best of my ability & in such a manner as to meet your approbation. A consciousness that I am become unqualified to do the duties faithfully which belong to my employment, is a powerful inducement to my giving it up; for it would be injuring myself & imposing on you to undertake what I am certain I cannot truly perform. I am also certain that no inconvenience will attend my removal; & indeed that it will be attended with advantage to your business—as there are many no doubt who would be willing, and who are much better qualified than I ever was, to fill the place I now occupy. My object is (and in the accomplishment of which it is that I ask your help) to repair to a part of the Country which I conceive most likely to produce me health & contentmt of mind, & there to remain until I have obtained such a share of each as will in time I trust enable me to make a return for your goodness to me. For this purpose I wish to make up a sum of about five or six hundred dollars, & to procure me an horse,

which is all that I think is needful. The sensations which will arise in a benevolent mind when you reflect that you have been chiefly conducive in promoting the happiness of one of your fellow creatures, will I am sure, be a source of pleasure to you; & I trust you will not consider any assistance you may be pleased to afford me, as unworthily bestowed.
          I have only to beg, dear Sir, that you will not impute my desire to change my situation to any other motives than the true ones which I have declared. With the most perfect esteem and regard I am, my dr sir, Your affte & most obt Servt
          
            Bw Dandridge
          
        